
	
		IB
		Union Calendar No. 124
		112th CONGRESS
		1st Session
		H. R. 1751
		[Report No.
		  112–191]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 5, 2011
			Mr. Bachus (for
			 himself, Ms. Sewell,
			 Mr. Rogers of Alabama,
			 Mr. Al Green of Texas, and
			 Mr. Clay) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		
			August 1, 2011
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To amend the National Manufactured Housing
		  Construction and Safety Standards Act of 1974 to require that weather radios be
		  installed in all manufactured homes manufactured or sold in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 CJ’s Home Protection Act of
			 2011.
		2.Congressional
			 FindingsThe Congress finds
			 that—
			(1)nearly 20,000,000
			 Americans live in manufactured homes, which often provide a more accessible and
			 affordable way for many families to buy their own homes;
			(2)manufactured
			 housing plays a vital role in providing housing for low- and moderate-income
			 families in the United States;
			(3)NOAA Weather
			 Radio (NWR) is a nationwide network of radio stations broadcasting continuous
			 weather information directly from a nearby National Weather Service (NWS)
			 office, and broadcasts NWS warnings, watches, forecasts, and other all-hazard
			 information 24 hours a day;
			(4)the operators of
			 manufactured housing communities should be encouraged to provide a safe place
			 of shelter for community residents or a plan for the evacuation of community
			 residents to a safe place of shelter within a reasonable distance of the
			 community for use by community residents in times of severe weather, including
			 tornados and high winds, and local municipalities should be encouraged to
			 require approval of these plans; and
			(5)weather radio
			 manufacturers should include, in the packaging of weather radios, a written
			 reminder to replace the batteries twice each year and written instructions on
			 how to do so.
			3.Federal
			 manufactured home construction and safety standardSection
			 604 of the National Manufactured Housing Construction and Safety Standards Act
			 of 1974 (42 U.S.C. 5403) is amended by adding at the end the following new
			 subsection:
			
				(i)Weather
				radios
					(1)Construction
				and safety standardThe Federal manufactured home construction
				and safety standards established by the Secretary under this section shall
				require that each manufactured home delivered for sale shall be supplied with a
				weather radio inside the manufactured home that—
						(A)is capable of
				broadcasting emergency information relating to local weather conditions;
						(B)is equipped with
				a tone alarm;
						(C)is equipped with
				Specific Alert Message Encoding, or SAME technology; and
						(D)complies with
				Consumer Electronics Association (CEA) Standard 2009–A (or current revision
				thereof) Performance Specification for Public Alert Receivers.
						(2)Liability
				protectionsNo aspect of the function, operation, performance,
				capabilities, or utilization of the weather radio required under this
				subsection, or any instructions related thereto, shall be subject to the
				requirements of sections 613 or 615 or any regulations promulgated by the
				Secretary pursuant to the authority under such
				sections.
					.
		4.EstablishmentNot later than the expiration of the 90-day
			 period beginning on the date of the enactment of this Act, the consensus
			 committee established pursuant to section 604(a)(3) of the National
			 Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C.
			 5304(a)(3)) shall develop and submit to the Secretary of Housing and Urban
			 Development a proposed Federal manufactured home construction and safety
			 standard required under section 604(i) of such Act (as added by the amendment
			 made by section 3 of this Act). Notwithstanding section 604(a)(5)(B) of such
			 Act, the Secretary of Housing and Urban Development shall issue a final order
			 promulgating the standard required by such section 604(i) not later than the
			 expiration of the 90-day period beginning upon receipt by the Secretary of the
			 proposed standard developed and submitted by the consensus committee.
		5.StudyThe Secretary of Housing and Urban
			 Development shall conduct a study regarding conditioning the applicability of
			 the requirement under the amendment made by section 3 of this Act (relating to
			 supplying weather radios in manufactured homes) on the geographic location at
			 which a manufactured home is placed, but only to the extent that such
			 requirement applies to new manufactured homes and new site-built homes. In
			 conducting such study and making determinations under the study, the Secretary
			 shall take into consideration severe weather conditions, such as high winds and
			 flooding, and wind zones and other severe weather data available from the
			 National Weather Service. Not later than the expiration of the 18-month period
			 beginning on the date of the enactment of this Act, the Secretary shall
			 complete the study and submit a report regarding the results of the study to
			 the Committee on Financial Services of the House of Representatives and to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate.
		
	
		August 1, 2011
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
